LH Document 79 Filed 04/16/19 Page 1 of 10

U.S. Department of Justice

 

 

United States Attorney
District of Maryland
Lauren E. Perry Mailing Address: Office Location: DIRECT; 410-209-4283
Assistant United States Attorney 36 8. Charles Street, 4th Floor 36S. Chartes Street, 4th Floor MAIN: 410-209-4800
Lauren. Perry@usdoj.gav Baltimore, MD 24201 Baltimore, MD 21201 FAX: 410-962-3124
m het £ 4
March 25, 2019 2S oe
Pin Se
wo aad =e ae
Jose A. Molina Ip eo oy Lyne
. Te ae
301 W. Pennsylvania Avenue Pe EI goed
Baltimore, MD 21204 pote, sity
ar
. poo Oo 7)
Re: United States v. Edward Ronald Baynard, OT yy ES
~ Lo > ld
A CS * —

Criminal No. ELH-18-0431

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Edward Ronald Baynard (hereinafter
“Defendant”), by the United States Attorney’s Office for the District of Maryland (‘this Office”).
If the Defendant accepts this offer, please have the Defendant execute it in the spaces provided
below. If this offer has not been accepted by April 5, 2019, it will be deemed withdrawn. The

© terms of the Agreement are as follows:

Offense(s) of Conviction

The Defendant agrees to plead guilty to Count Two of the Indictment, which

1.
charges the Defendant with Distribution of Controlled Substances, in violation of 21 U.S.C. §
' 841. The Defendant admits that the Defendant is, in fact, guilty of the offense and will so advise

the Court.
Elements of the Offense(s)

2. The elements of the offense to which the Defendant has agreed to plead guilty, and

which this Office would prove if the case went to trial, are as follows:

Count Two:
That on or about the time alleged in the Indictment, in the District of Maryland, the

Defendant knowingly distributed a mixture or substance containing a detectable amount of
cocaine base, a Schedule II controlled substance.

Penalties

3. The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:
  

    
   

~~ Case 1:18-cr-00431-EL

 

Count

Statute

Minimum
Prison

Maximum
Prison

Supervised
Release

Maximum
Fine

Special
Assessment

 

21 U.S.C.
§ 841

n/a

20 years

3 years

$1,000,000

$100

 

 

 

 

 

 

 

 

 

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
retumed to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f, Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 882] (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:
 

Case 1 ]

 

a. If the Defendant had pled not guilty and persisted in that piea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court ali agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to cail witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

    
   

 

Filed 04/16/19 Page 4 of 10

Case 1:18-cr-00431-ELH Document 79

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

 

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base offense
level is 24 pursuant to United States Sentencing Guidelines (“U.S.S.G.”) §§ 2D1.1(c)(8) to account
for more than 28 grams of cocaine base involved in this matter. If the Defendant is found to be a
Career Offender, then his base offense level is 32 pursuant to 4B1.1(b)(3).

b. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.8.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

4

 
 

 

 

Case 1:18-cr-00431-ELH Document 79 Filed 04/16/19 Page 5 of 10

 

 

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8, Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligation of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to
bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including the
conduct that is the subject of any counts of the Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

Waiver of Appeal

10. ‘In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived,

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

   
 

 

Case 1:18-cr-00431-ELH Document 79 Filed 04/16/19 Page 6 of 10

ii. This Office reserves the right to appeal any sentence below a statutory
minimum.

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture —

11. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offense.

12. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(6)(1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

13. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

14. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Public Benefits in Drug Cases

13. The Defendant understands and acknowledges that under 21 U.S.C. §§ 862 and
862a, a person who has been convicted ofa federal offense involving the distribution or possession
of controlled substances may be denied certain federal and state benefits such as loans, grants, or
food stamps.

Defendant’s Conduct Prior to Sentencing and Breach

15. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,

6

 

as = Pe MiaPa aap a asi ae ay em aN fae
  
 

 

 

 
 

ge 7 of 10

Case 1:18-cr-00431-ELH Document 79 Filed 04/16/19 Pa

state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

16. ‘If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c){1}(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1}(C)}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

17. | The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

18. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
wiil be effective unless in writing, signed by all parties and approved by the Court.

a gal th
 

 

Case 1:18-cr-00431-ELH Document 79 Filed 04/16/19 Page 8 of 10

if the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur

OW - ey

Lauren E. Perry
Paul A. Riley
Assistant United States Attorneys

ihave read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and | voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

cf lh Qanonol &. Bound

Date Edward Ronald Baynard )

I am the Defendant’s attomey. 1 have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

) A

Dat Jose Molina, Esq.

 
Case 1:18-cr-00431-ELH Document 79 Filed 04/16/19 Page 9 of 10

ATTACHMENT A
STIPULATION OF FACTS

_ The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

From at least April 2018 through August 2018, Edward Ronald Baynard conspired and
joined in an agreement with Shawn Moore, John Gibson, III, and others to distribute and possess
with intent to distribute cocaine base, a Schedule II controlled substance in Baltimore, Maryland.

In Apri] 2018, the Drug Enforcement Administration began investigating a drug shop
operating on Sargeant Street in Baltimore, Maryland. This led to a court-authorized wiretap of a
phone belonging to the Defendant and two phones belonging to Moore. The Defendant was
intercepted in numerous calls with Moore and others discussing drug transactions. Specifically,
the Defendant was intercepted discussing the purchase of cocaine base and other controlled
substances from Moore and then distributing those controlled substances.

For example, on April 3, 2018 at approximately 4:11pm, investigators intercepted a text
message that Moore sent to the Defendant that stated, “Nigga u will miss and send niggas sales
cause u dnt want to come get yo I come to u all day all night.” At approximately 5:02pm that day, .
GPS data for the Defendant’s cell phone placed him near Moore’s residence. At approximately
6:21pm, the Defendant called Moore over the intercepted line and advised, “I just want to let you
know it’s .7 off, it’s um 6.3 and I took it out the bag and weighed it.” Moore responded, “For real?”
and the Defendant noted, “Yeah, yeah, yeah it weighed um I’m looking at it now its its 6.3. Almost
a gram like its .7.” Moore agreed to “give [the Defendant] point 7.”

On May 10, 2018 at approximately 8:20pm, the Defendant used the intercepted line to
make an outgoing call. During the call, the other individual asked the Defendant for “‘a halfa baby”
— which is code for narcotics. The Defendant replied, “Alright, I’m right here on Sargeant and
Ostend.” The other individual asked, “Can you meet me at City Mart?” and the Defendant replied,
“Tt’s hot as shit down there (indicating that there is police presence in the area). That’s where the
shit been happen at. Come up the street, I’m right here, I’m right here at James.”

On June 26, 2018 at approximately 11:35am, investigators observed Moore at the
Defendant’s residence resupplying the Defendant with narcotics. Law enforcement officers
followed Moore from that location and observed Moore talking to an individual who was selling
soda on the comer. After taking something from Moore, that individual ran back to the area where
he kept his cooler and placed an unknown object inside. Shortly thereafter, investigators
intercepted a call from Moore to the Defendant. During the call, Moore informed the Defendant
that he believed law enforcement officers were following him, that he had just discarded narcotics,
and that he needed the Defendant to retrieve them. Specifically, Moore stated, “Yo, I just threw
something, I sent somebody to go get it, yo why these bitches been following me since I left your
house?” Later in that call, the Defendant mentioned “fifty grams” — indicating fifty grams of

9
 

Case 1:18-cr-00431-ELH Document 79 Filed 04/16/19 Page 10 of 10

narcotics - and Moore responded, “They tried to double team me dog, you heard me. Stupid mother
fucker. How far away are u cuz?”

On July 19, 2018, in the 1300 block of Sargeant Street, the Defendant distributed a
substance, later confirmed by lab analysis to be crack cocaine, to an undercover officer working
with law enforcement.

On August 3, 2018, a search warrant was executed on Baynard’s residence and vehicle.
Law enforcement agents recovered drug packaging materials including two digital scales and
numerous zip lock baggies.

The Defendant agrees that he conspired with Moore and other members of the conspiracy
to distribute cocaine base and that it was reasonably foreseeable to him that more than 28 grams
of cocaine base would be distributed by members of the conspiracy.

SO STIPULATED:
( AS

Lauren E. Perry
Paul A. Riley
Assistant United States Attorneys

wl Bovrrol

Edward Ronald Baynand /
Defendant

a aa

Jose Molina, Esq.
Counsel for Defendant

 

10
